DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0091473 to Wijnands et al. (hereinafter Wijnands).

In regard claim 1, Wijnands teaches or discloses a packet sending method by a first device (see Fig. 2B), comprising:
generating a first packet comprising a bit index explicit replication (BIER) header (see Fig. 2B, paragraphs [0057]. [0066], and [0067], BIER-enabled node 208 modifies the packet bit array in the multicast data packet it forwards. BIER-enabled node 208 replicates the multicast data packet and forwards replica 242 of the multicast data packet to BIER-enabled node 216, which is an egress router), wherein
the BIER header comprises an entropy value that further comprises a first part and a second part that is different from the first part, wherein the entropy value indicates a forwarding path (see Fig. 2B, paragraphs [0063], [0064], and [0091], an original packet 234 and BIER-encapsulated packet 236, are superimposed onto the diagram of network 200. Packet 236 has been replicated and forwarded on, so that packet replicas 240 and 242 are moving from node B toward nodes 210 (“C”) and 216 (“E”), respectively. BIER-enabled node 206 encapsulates the packet bit array into the multicast data packet, resulting in BIER packet 236. The encapsulation adding BIER information to the IP packet can take various forms. A value carried by the packet, such as an entropy value, a source or destination address, or a hash value calculated from such a value, is used in selecting an ECMP path);
determining, based on the first packet, that there are a first plurality of forwarding entries that identify second devices (see paragraphs [0051], [0052], [0062], [0065], and [0066], a bit-indexed forwarding table stored at the BIER-enabled node, the forwarding table having an entry for each of the BIER-enabled node's neighbor (directly connected next-hop) nodes. The entry for each neighbor node includes a neighbor bit array with the same mapping of bit positions to destination nodes as that of the packet bit array);
selecting one forwarding entry from the first plurality of forwarding entries based on the first part, wherein the selected forwarding entry identifies a second device (see Fig. 2B, paragraph [0091], the forwarding node selects one of the ECMP paths to use in forwarding a packet to a given destination. Criteria which may be used in selecting among ECMP paths include, for example, sending packets belonging to the same flow along the same path and selecting paths to achieve load balancing between paths when possible); and 
sending, by the first device, the first packet to the second device based on the selected forwarding entry (see paragraphs [0069], and [0107], the packet bit array sent with a forwarded packet (which may also be called a forwarded packet bit array herein), the packet bit array used at a BIER-enabled node for comparison to each neighbor bit array within a BIFT may be modified each time a packet is sent).

In regard claims 2, 7, and 13, Wijnands teaches or discloses the method according to claim 1, wherein the first part and the second part occupy different bit locations of the entropy value (see Figs. 3A-3C, and 5A-5E, paragraphs [0051], and [0076], the entry for each neighbor node includes a neighbor bit array with the same mapping of bit positions to destination nodes as that of the packet bit array.  Receiver information is included in the packet by assigning each edge router in a BIER network a bit position (BP) within a packet bit array carried by the packet (or, more generally, a message bit array carried by a network message). intended receivers for incoming packet 312 are those having assigned bit positions 1, 2 and 3. These bit positions could alternatively be represented in table 320 as a packet bit array having set bits in its first, second and third bit positions).

In regard claims 3, 8, and 14, Wijnands teaches or discloses the method according to claim 1, wherein the first device determines the entropy value based on a quantity of the first plurality of forwarding entries on the first device that are used to forward the first packet and a quantity of the second plurality of forwarding entries on the second device that are used to forward the first packet (see paragraphs [0062], and [0066], BIER-enabled node 214 (an egress router) signals to BIER-enabled node 206 (an ingress router) that BIER-enabled node 214 is interested in receiving packets associated with a given multicast group or flow. A “flow” as used herein is a stream of one or more messages traveling between a particular source and a particular destination (or set of destinations) having a set of common properties. BIER-enabled node 216 likewise signals BIER-enabled node 206 that BIER-enabled node 216 is interested in the same multicast group).

In regard claims 4 and 9, Wijnands teaches or discloses the method according to claim 1, wherein the BIER header comprises: receiving, by the first device, a second packet from a fourth device; and generating the first packet by encapsulating the second packet with the BIER header (see paragraphs [0051], [0063], [0066], [0068], and [0069]).

In regard claims 5, 11, and 15, Wijnands teaches or discloses the method according to claim 1, wherein: the first device and the second device are devices at different tiers in a multi-tier network, the first device is an access tier device, and the second device is an intermediate tier device (see Figs. 2A-3A, 4A, and 6A-6B).

In regard claim 6, Wijnands teaches or discloses a first device (see Fig. 11c), comprising: 
a memory comprising instructions (see Fig. 11c, element 1131); and 
a processor coupled to the memory, wherein the processor is configured to execute the instructions to cause the first device to (see Fig. 11c):
generate a first packet comprising a bit index explicit replication (BIER) header (see Fig. 2B, paragraphs [0057], [0066], and [0067], BIER-enabled node 208 modifies the packet bit array in the multicast data packet it forwards. BIER-enabled node 208 replicates the multicast data packet and forwards replica 242 of the multicast data packet to BIER-enabled node 216, which is an egress router), wherein the BIER header comprises an entropy value that further comprises a first part and a second part that is different from the first part, wherein the entropy value indicates a forwarding path (see Fig. 2B, paragraphs [0063], [0064], and [0091], an original packet 234 and BIER-encapsulated packet 236, are superimposed onto the diagram of network 200. Packet 236 has been replicated and forwarded on, so that packet replicas 240 and 242 are moving from node B toward nodes 210 (“C”) and 216 (“E”), respectively. BIER-enabled node 206 encapsulates the packet bit array into the multicast data packet, resulting in BIER packet 236. The encapsulation adding BIER information to the IP packet can take various forms. A value carried by the packet, such as an entropy value, a source or destination address, or a hash value calculated from such a value, is used in selecting an ECMP path);
determine, based on the first packet, that there are a first plurality of forwarding entries that identify second devices (see paragraphs [0051], [0052], [0062], [0065], and [0066], a bit-indexed forwarding table stored at the BIER-enabled node, the forwarding table having an entry for each of the BIER-enabled node's neighbor (directly connected next-hop) nodes. The entry for each neighbor node includes a neighbor bit array with the same mapping of bit positions to destination nodes as that of the packet bit array);
select one forwarding entry from the first plurality of forwarding entries based on the first part, wherein the selected forwarding entry identifies a second device (see Fig. 2B, paragraph [0091], the forwarding node selects one of the ECMP paths to use in forwarding a packet to a given destination. Criteria which may be used in selecting among ECMP paths include, for example, sending packets belonging to the same flow along the same path and selecting paths to achieve load balancing between paths when possible); and 
send the first packet to the second device (see paragraphs [0069], and [0107], the packet bit array sent with a forwarded packet (which may also be called a forwarded packet bit array herein), the packet bit array used at a BIER-enabled node for comparison to each neighbor bit array within a BIFT may be modified each time a packet is sent).

	In regard claim 10, Wijnands teaches or discloses the first device according to claim 6, wherein the entropy field has 20 bits (see Figs. 3B-3C, 5A-5E, paragraphs [0051], [0056], [0062], [0075], and [0091]). 

In regard claim 12, Wijnands teaches or discloses a second device (see Figs. 2B, 3A, and 11A-11C, elements 303 and 305, paragraph [0121], a network device implementing a node acting as both an ingress and an egress node to a BIER fabric), comprising: 
a memory comprising instructions (see Figs. 11A-11C, element 1131); and 
a processor coupled to the memory (see Figs. 11A-11C, elements 1104 and 1131), wherein the processor is configured to execute the instructions to cause the second device to (see Figs. 11A-11C): 
receive a first packet sent by the first device (see paragraphs [0055], and [0056]), wherein the first packet comprises a bit index explicit replication (BIER) header (see Fig. 2B, paragraphs [0057]. [0066], and [0067], BIER-enabled node 208 modifies the packet bit array in the multicast data packet it forwards. BIER-enabled node 208 replicates the multicast data packet and forwards replica 242 of the multicast data packet to BIER-enabled node 216, which is an egress router), wherein the BIER header comprises an entropy value that further comprises a first part and a second part that is different from the first part, wherein the entropy value indicates a forwarding path (see Fig. 2B, paragraphs [0063], [0064], and [0091], an original packet 234 and BIER-encapsulated packet 236, are superimposed onto the diagram of network 200. Packet 236 has been replicated and forwarded on, so that packet replicas 240 and 242 are moving from node B toward nodes 210 (“C”) and 216 (“E”), respectively. BIER-enabled node 206 encapsulates the packet bit array into the multicast data packet, resulting in BIER packet 236. The encapsulation adding BIER information to the IP packet can take various forms. A value carried by the packet, such as an entropy value, a source or destination address, or a hash value calculated from such a value, is used in selecting an ECMP path);
determine, based on the first packet, that there are a second plurality of forwarding entries that identify second devices (see paragraphs [0051], [0052], [0062], [0065], and [0066], a bit-indexed forwarding table stored at the BIER-enabled node, the forwarding table having an entry for each of the BIER-enabled node's neighbor (directly connected next-hop) nodes. The entry for each neighbor node includes a neighbor bit array with the same mapping of bit positions to destination nodes as that of the packet bit array);
select one forwarding entry from the second plurality of forwarding entries based on the second part, wherein the selected forwarding entry identifies a third device (see Fig. 3A, paragraph [0091], the forwarding node selects one of the ECMP paths to use in forwarding a packet to a given destination. Criteria which may be used in selecting among ECMP paths include, for example, sending packets belonging to the same flow along the same path and selecting paths to achieve load balancing between paths when possible); and 
send the first packet to the third device (see Fig. 3A, paragraphs [0069], and [0107], the packet bit array sent with a forwarded packet (which may also be called a forwarded packet bit array herein), the packet bit array used at a BIER-enabled node for comparison to each neighbor bit array within a BIFT may be modified each time a packet is sent).

In regard claim 16, Wijnands teaches or discloses a packet sending system, wherein the system comprises a first device and a second device (see Fig. 3A), 
wherein the first device (see Fig. 3A) is configured to:
generate a first packet comprising a bit index explicit replication, BIER, header (see Fig. 2B, paragraphs [0057]. [0066], and [0067], BIER-enabled node 208 modifies the packet bit array in the multicast data packet it forwards. BIER-enabled node 208 replicates the multicast data packet and forwards replica 242 of the multicast data packet to BIER-enabled node 216, which is an egress router), determine, based on the first packet, that there are a first plurality of forwarding entries used to forward the first packet (see paragraphs [0051], [0052], [0062], [0065], and [0066], a bit-indexed forwarding table stored at the BIER-enabled node, the forwarding table having an entry for each of the BIER-enabled node's neighbor (directly connected next-hop) nodes. The entry for each neighbor node includes a neighbor bit array with the same mapping of bit positions to destination nodes as that of the packet bit array),
select one forwarding entry from the first plurality of forwarding entries based on a first part (see Fig. 2B, paragraph [0091], the forwarding node selects one of the ECMP paths to use in forwarding a packet to a given destination. Criteria which may be used in selecting among ECMP paths include, for example, sending packets belonging to the same flow along the same path and selecting paths to achieve load balancing between paths when possible), and
send the first packet to the second device (see Fig. 2B, paragraphs [0071], and [0076]), wherein the BIER header comprises an entropy value, the entropy value is used to forward the first packet along a forwarding path, the entropy value comprises the first part and a second part, the first part is different from the second part, the selected forwarding entry comprises an address of the second device (see Fig. 2B, 3B, paragraphs [0074], and [0075]); and 
the second device is configured to:
receive the first packet, determine, based on the first packet, that there are a second plurality of forwarding entries used to forward the first packet (see Fig. 3B, paragraph [0076]);
select one forwarding entry from the second plurality of forwarding entries based on the second part (see Figs. 3B, 3C, paragraphs [0076], [0077], and [0082]); and 
send the first packet to a third device (see Fig. , paragraph [0076]).

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 05/21/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476